DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment after final, filed 24 February 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 21-40 are pending.
Claims 1-20 are canceled.
Claims 21-40 are new.
Specification and Drawings:
Amendments to the specification have not been submitted with the preliminary amendment, filed 24 February 2022.
Amendments to the drawings have not been submitted with the preliminary amendment, filed 24 February 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16331002.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 26 August 2021 and 27 April 2022, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
Paragraph [0059], line 7, delete “33b”.
In the claims:
Claim 23, line 4, delete “warp” and insert --wrap--.
Claim 26, line 5, delete “warp” and insert --wrap--.
Claim 29, line 2, delete “warp” and insert --wrap--.
Explanation for Examiner’s Amendment
The specification has been amended to correct an editorial error.  The reference number “33b” which does not appear in the drawings and has been deleted.
Claims 23, 26 and 29 have each been amended to correct an editorial error.  The term “warp” has been changed to --wrap-- in each claim.

Allowable Subject Matter
Claims 21-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21: the subject matter of the strapping device is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 21 includes the following limitations which, in combination with the other structural limitations set forth in claim 21, are what make the subject matter of claim 21 allowable over the prior art:
“a first contact partner connected to and fixed in rotation relative to the support; 
a second contact partner adjacent to the first contact partner; 
a wrap spring circumscribing the first contact partner and the second contact partner, the wrap spring having a wrap spring rotational axis, a first end, and a second end, wherein the first end is fixed relative to the support; and 
an arm movable from a first arm position to a second arm position to cause the second end of the wrap spring to rotate about the wrap spring rotational axis; 
wherein the wrap spring frictionally engages the first and second contact partners when the arm is in the first arm position such that the second contact partner is fixed in rotation relative to the first contact partner and the motor is in operative connection with the tensioning wheel, 
wherein the frictional engagement between the wrap spring and the second contact partner is eliminated when the arm is in the second arm position such that the second contact partner is rotatable relative to the first contact partner and the operative connection between the motor and the tensioning wheel is eliminated to enable the tensioning wheel to rotate in a direction opposite the tensioning direction.”
The closest prior art is considered to be the Nix reference (US 2003/0230058).  The Nix reference discloses a strapping device which includes a friction welder (40), a drive motor (tensioning motor 16 and welding motor 20) and gearing (52) from the motor (16) to a tensioning wheel (56), and a weld motor (20) shaft (32), eccentric element (34) and arm (38) to the welder (40). The operative connection between the tensioning motor (16) and the tensioning wheel (56) includes the use of a spring clutch (78) positioned over a bearing sleeve (84), and a lever (handle 112).  The spring clutch may be interpreted as the wrap spring and the bearing sleeve may be interpreted as a contact partner.
The Nix reference does not teach or disclose the limitations quoted above, and it would not have been obvious to have modified the Nix strapping device to have had such a structure as claimed because such would require a substantial reconstruction and redesign of the elements and change the principles of operation of the Nix strapping device.  See MPEP 2143.01. 
Any modification to the Nix strapping device structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01:
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 July 2022